       Case 3:19-cv-00721-DPJ-FKB Document 76 Filed 12/06/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
           SOUTHERN DISTRICT OF MISSISSIPPI - NORTHERN DIVISION

CARLTON SANDERS and
STEPHEN H. SMITH as Chapter 7 Bankruptcy
Trustee for CARLTON SANDERS                                                        PLAINTIFFS

vs.                                             CIVIL ACTION NO.: 3:19-CV-721-DPJ-FKB

KOCH FOODS, INCORPORATED,
KOCH FARMS OF MISSISSIPPI, LLC, and,
KOCH FOODS OF MISSISSIPPI, LLC                                                 DEFENDANTS


                            NOTICE OF SERVICE OF DISCOVERY


       PLEASE TAKE NOTICE that Plaintiff, Stephen Smith, by and through Counsel, has on

this date served a Notice of Deposition Duces Tecum of Defendants Pursuant to Rule 30(b)(6) of

the Federal Rules of Civil Procedure on Koch Foods, Incorporated, Koch Farms of Mississippi,

LLC, and Koch Foods of Mississippi, LLC, by electronic mail on all counsel of record.

       FURTHER NOTICE is hereby given that the original of these documents are being retained

by counsel for Plaintiff.

       On this the 6th day of December, 2020.

                                                    Respectfully submitted,

                                                    Plaintiff represented,

                                                    /s/Elizabeth A. Citrin
                                                    Elizabeth A. Citrin (101368)
Elizabeth A. Citrin, P.C.
28311 N. Main Street, Suite B-103
Daphne, AL 36526
Phone: 251-626-8808
Fax: 251-626-8860
Email: elizabeth@elizabethcitrin.com
                                                    /s/ Terris C. Harris, J.D., LL.M
                                                     Terris C. Harris, J.D., LL.M. (99433)
                                                     Attorney for Plaintiff

                                                1
      Case 3:19-cv-00721-DPJ-FKB Document 76 Filed 12/06/20 Page 2 of 2




Terris C. Harris, J.D., LL.M.
The Cochran Firm-Jackson
198 Charmant Place, Suite 2
Ridgeland, MS 39157
Phone: 601-790-7600
Fax: 866.860.3857
Email: tharris@cochranfirm.com

                                          /s/ G. Adam Sanford
                                          G. Adam Sanford (103482)

McRaney & McRaney
503 Springridge Road
P.O. Box 1397; Clinton, MS 39060
Phone: 601-924-5961
Fax: 601-924-1516
Email: g.adamsanford@gmail.com




                                      2
